Title: 1779. June 18. Fryday.
From: Adams, John
To: 


       This Morning, the Monsieur a french Privateer, which sailed out from L’orient as We went into it in the Alliance, came in with four English Prizes, having made Six this Cruise. She and her Prizes saluted the Sensible, and their Salutes were returned.
       Received a Card from Mr. Williams 3d., apologising for the 3 friends that the Pilot refused to take charge of her untill the Morning.
       I asked a Gentleman how he slept.—Very badly, dans le Sainte Barbe.—il faut chercher cet mot la, said I, dans le Dictionaire de Marine.—He ran and brought it and found Le Sainte Barbe to be the Gun Room.—Connoissez vous l’Etymologie Monsieur, said he—Que non, said I.
       Sainte Barbe is the Tutelary Sainte of the Cannoniers—Gunners. Each Trade has its Patron. The Shoemakers have Sainte Crispin, &c. and the Gunners Sainte Barbe.
       The Sainte Barbe therefore is the Gunroom or the Salle D’Armes, Place of Arms.
       There are 9 Persons who sleep in the Sainte Barbe.
       The Serruriers have chosen St. Cloud for their Patron, &c.
       Mr. Marbois discovered an Inclination to day to slide into Conversation with me, to day. I fell down the Stream with him, as easily as possible. He Thought the Alliance beneficial, to both Countries, and hoped it would last forever. I agreed that the Alliance was usefull to both, and hoped it would last. I could not foresee any Thing that should interrupt the Friendship. Yes, recollecting myself, I could foresee several Things that might interrupt it.—Ay what were they?— I said it was possible, a King of France might arise, who being a wicked Man might make Attempts to corrupt the Americans. A King of France hereafter might have a Mistress, that might mislead him, or a bad Minister. I said I could foresee another Thing that might endanger our Confederation.—What was that?—The Court of France, I said, might, or their Ambassadors or Consuls might, attach themselves to Individuals or Parties, in America, so as to endanger our Union.—He caught at this, with great Avidity, and said it was a great Principle, not to join with any Party. It was the K’s Determination and the Chevaliers, not to throw the Weight of the French Court into the Scale of any Individual or Party.
       He said, he believed, or was afraid, it had been done: but it was disapproved by the King and would not be done again.... He said that the Chevalier and himself would have the favour of the greatest Part, the Generality of the honest People in France, altho there would be Individuals against them.
       He said He hoped the United States would not think of becoming Conquerors. I said it was impossible they should for many Ages. It would be Madness in them to think of conquering foreign Countries, while they had an immense Territory, near them uncultivated. That if any one State should have a fancy for going abroad it would be the Interest of all the rest and their Duty to hinder her.—He seemed to be pleased with this.
       
       He said We would explain ourselves wholly, on the Passage. I said, with all my Heart, for I had no Secrets.
       All this Conversation was in french, but he understood me, very well, and I him.
       He said Mr. Gerard was a Man of Wit, and had an Advantage of them in understanding the Language very well and speaking it easily. I said I believed not much. I had heard it affirmed, by some, that Mr. Gerard spoke English perfectly, but by others, very indifferently. That it was often affirmed that Mr. Franklin spoke French as fluently and elegantly, as a Courtier at Versailles, but every Man that knew and spoke sincerely, agreed that he spoke it very ill. Persons spoke of these Things, according to their Affections.
       He said it was Flattery. That he would not flatter, it was very true that both Mr. F. and I spoke french, badly.
       A Cutter and a Lugger, hove in Sight, about Noon, and dogged about all the afternoon.
       Mr. Marbois began with me, again this Afternoon. Enquired who was Dr. Bancroft?—Who Dr. Berkenhout? &c. &c.
      